Citation Nr: 1105160	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder 
secondary to service-connected left ankle and left knee 
disabilities.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected left ankle disability.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee disability.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected gastritis disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's November 2005 for entitlement to service connection 
for a lumbar spine disorder secondary to service-connected left 
ankle and left knee disabilities was denied in an August 2006 
rating decision.  The Veteran disagreed and perfected an appeal.  
In April 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

The Veteran's June 2007 claim for entitlement to increased 
disability ratings for service-connected left ankle, left knee 
and gastritis disabilities, and for service connection for 
hearing loss and tinnitus disorders was denied in a December 2007 
rating decision.  The Veteran submitted a notice of disagreement 
(NOD) to the December 2007 rating decision in December 2007.

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

Secondary service connection lumbar spine

The Veteran contends that his service-connected left ankle and 
left knee disabilities have caused his lumbar spine disorder.  
Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  In 
order to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability. See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

In a July 2006 VA examination report, a VA examiner diagnosed the 
Veteran with degenerative joint disease of the lumbar spine with 
diffuse disc bulging and varying degrees of spinal stenosis.  The 
record evidence establishes that the Veteran is service-connected 
for his left ankle and left knee.  Thus, elements (1) and (2) 
have been satisfied by the record evidence.  The July 2006 VA 
examiner, however, did not provide a competent opinion regarding 
whether there was a connection between the Veteran's service-
connected disabilities and his current lumbar spine disability.  
Instead, the examiner stated that "it would be speculation on my 
part to state [lumbar spine] symptoms are secondary to" the 
service-connected ankle and knee disabilities.  The examiner did 
not provide any rationale why it would be speculative for him to 
make an opinion regarding any connection.

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010).  Here, the July 2006 examination report is inadequate 
because no basis for the lack of an opinion was provided.  The 
Board remands the claim for further evidentiary development.

Claims for increased disability ratings and for service 
connection

As noted, the Veteran submitted a NOD to the RO's December 2007 
rating decision that denied the Veteran's claims for entitlement 
to increased disability ratings for service-connected left ankle, 
left knee and gastritis disabilities, and for service connection 
for hearing loss and tinnitus disorders.  The record discloses 
that the RO has not provided the Veteran with a statement of the 
case regarding his December 2007 NOD.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that where an NOD is filed, 
but an SOC has not been issued, the Board must remand the claim 
so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request in writing that the 
Veteran identify the healthcare providers who 
have treated his lumbar spine disorder since 
July 2006 and, if necessary, provide VBA with 
releases to enable VBA to obtain any such 
records. 

2.  Following completion of the foregoing, 
VBA shall provide the Veteran with a medical 
examination by an appropriate orthopedic 
physician who has not previously examined the 
Veteran.  The examiner shall review the 
Veteran's VA claims folder prior to examining 
the Veteran.  The examiner shall provide an 
opinion whether it is at least as likely as 
not that the Veteran's lumbar spine disorder 
is proximately due to or the result of either 
or both of the Veteran's service-connected 
left ankle or left knee disabilities.  The 
examiner's opinion shall state the reasons 
for the opinion and refer to the clinical 
evidence in detail.

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall explain the 
reasons why that is the case.

The examiners written narrative report shall 
be associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing and 
any further development deemed necessary, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for a 
lumbar spine disorder secondary to service-
connected left ankle and left knee 
disabilities.  If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

4.  VBA shall provide the Veteran and his 
representative with a statement of the case 
addressing the Veteran's claims for 
entitlement to increased disability ratings 
for service-connected left ankle, left knee 
and gastritis disabilities, and for service 
connection for hearing loss and tinnitus 
disorders and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


